UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):November 13, 2014 ZBB Energy Corporation (Exact name of registrant as specified in charter) Wisconsin 001-33540 39-1987014 (State or other jurisdiction of incorporation) (Commission file number) (IRS Employer Identification Number) N93 W14475 Whittaker Way, Menomonee Falls, Wisconsin (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (262) 253-9800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02
